     Case 1:18-cv-00517-NONE-EPG Document 49 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE URENA, an individual, on behalf of           No. 1:18-cv-00517-NONE-EPG
      himself and others similarly situated,
12
                         Plaintiff,
13                                                      ORDER CONCERNING REVISED NOTICE
             v.                                         AND SETTLEMENT AGREEMENT
14
      CENTRAL CALIFORNIA ALMOND
15    GROWERS ASSN., et al,
16                       Defendants.
17

18          On August 11, 2020, the Court entered an order granting preliminary approval to the

19   parties’ settlement agreement in this class action lawsuit, subject to the parties making certain

20   changes. (ECF No. 47). On August 25, 2020, Plaintiff filed a declaration showing certain changes

21   made to the settlement agreement, the procedures to be used to locate class members, and the

22   notice provided to class members. (ECF No. 48). However, the revisions do not comply with all

23   provisions of the Court’s August 11, 2020 order. Specifically:

24       1. The Court ordered (i) to include an email address to receive opt-outs and objections and

25          (ii) to include all relevant objection requirements. (ECF No. 47 at 4). The revised

26          settlement agreement states that the notice of objection must be mailed and that a notice of

27          objection must include the objector’s full name, dates of employment and basis for

28          objection. (ECF No. 48-3 at 2). The notice does not indicate that the notice of objection
                                                        1
     Case 1:18-cv-00517-NONE-EPG Document 49 Filed 09/02/20 Page 2 of 2

 1          must include the objector’s full name, dates of employment, and basis for the objection.

 2          (ECF No. 48-1).

 3       2. The notice incorrectly identifies the case number. The case number is now 1:18-cv-00517-

 4          NONE-EPG, not 1:18-cv-00517-LJO-EPG.

 5          Accordingly, it is HEREBY ORDERED THAT within seven days, the parties shall file a

 6   revised settlement agreement and notice that complies with the Court’s August 11, 2020 order

 7   (ECF No. 47) and correctly identifies the case number.

 8
     IT IS SO ORDERED.
 9

10      Dated:    September 2, 2020                           /s/
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
